Madsen, J.
(concurring in result)
¶31 I adhere to the view expressed in my concurrence in Gourley v. Gourley, 158 Wn.2d 460, 471, 145 P.3d 1185 (2006) (plurality opinion), concurred in by Justice Fairhurst, and by Justice Chambers in a separate concurrence, that a “ ‘full hearing’ ” under chapter 26.50 RCW includes the right to cross-examine witnesses and that “due process requires the opportunity to cross-examine in a full hearing for a one-year order of protection within the limitations of the applicable evidence rules.” See also id. at 477 (Sanders, J., dissenting).
¶32 As the dissent in Gourley pointed out, “Courts have long recognized cross-examination is ‘beyond any doubt the greatest legal engine ever invented for the discovery of truth.’ 5 John Henry Wigmore, A Treatise on the Anglo-American System of Evidence in Trials at Common Law § 1367 (3d ed. 1940). See also Goldberg v. Kelly, 397 U.S. 254, 269, 90 S. Ct. 1011, 25 L. Ed. 2d 287 (1970) (‘In almost every setting where important decisions turn on questions of fact, due process requires an opportunity to confront and cross-examine adverse witnesses.’); In re [.Marriage of] Rideout, 150 Wn.2d [337,] 352 [, 77 P.3d 1174 (2003)] (‘it may often be preferable for the superior court judge or commissioner to hear live testimony of the parties or other witnesses’).” Id. at 480. Thus, cross-examination is an important tool for testing truth, whether in a criminal or a civil proceeding.
¶33 In balancing the concerns in a civil protection order proceeding for purposes of deciding what due process requires, the majority points out that the duration of a domes*508tic violence protection order is only one year and is subject to modification. But, our legislature has tacitly recognized that a year in a child’s life is much longer in terms of impact on the parent-child relationship. See RCW 13.34.020 (providing that “[t]he right of a child to basic nurturing includes ... a speedy resolution of any proceeding under this chapter”). This court has also acknowledged the impact of time frames on small children in this context. See In re Welfare of Hall, 99 Wn.2d 842, 851, 664 P.2d 1245 (1983) (quoting Joseph Goldstein, Anna Freud & Albert J. Solnit, Beyond the Best Interests of the Child 43 (1973)), for the proposition that “ ‘[t]hree months may not be a long time for an adult decisionmaker. For a young child it may be forever.’ ” Moreover, the consequences of a protection order are far reaching and, if violated, may lead to criminal charges against a parent. And, although there is no reason to believe that Cynthia Aiken sought advantage through the use of the protection order process, there are certainly cases where that may be true, and in such a case, cross-examination would be especially important for finding the truth.
¶34 Nevertheless, I concur in the result of the majority. Here, David Aiken complains that he was denied the right to cross-examine his daughter. But Cynthia Aiken was the petitioning party, not the child. Presumably, Cynthia Aiken was available for cross-examination. Under the rules of evidence, the trial court has discretion to limit witnesses for a variety of reasons. On this record, the trial court did not abuse its discretion in declining to permit the child to be called as a witness, and therefore she was not subject to cross-examination. The medical records from the child’s counselor and psychiatrist regarding the child’s mental health, which were properly admitted, supported the trial court’s decision granting the protection order in this case.
¶35 I concur in the result.
Wiggins, J., concurs with Madsen, J.